PER CURIAM.
Now comes the petitioner by its counsel and presents a joint motion of petitioner and respondent that this petition for enforcement of order of Federal Trade Commission be dismissed. On consideration whereof it is ordered and adjudged by this court that this petition for enforcement of order of the Federal Trade Commission be, and the same is hereby, dismissed without prejudice to the right of said Federal Trade Commission, at its option and in its discretion, at any time or times hereafter, to file in this court or other court said petition or a like petition or such petition or papers as said Commission may elect, or to do such other acts as said Commission shall deem to be in the public interest.